DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
2.	Claims 28 and 30 had been withdrawn from consideration. Claims 2-12 and 24-27  are under consideration in this Office Action. 

Withdrawal of Rejections
3.	The patent trial and appeal board reversed the rejection of claims 2, 4-5, 7-8, 10-12 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loughman et al., as evidenced by Lewies et al.
4.	 The patent trial and appeal board reversed the rejection of claims 2-12 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loughman et al., in view of O’Connell et al.
5.	The patent trial and appeal board reversed the rejection of claims 2-12 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deivanayagam et al., in view of O’Connell et al.




Election/Restrictions
6.	Claims 28 and 30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28 and 30 are directed to the process of preparing  an allowable product, previously withdrawn from consideration as a result of a restriction requirement. Thereby claims 28 and 30 are rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
7.	Claims 2-12, 24-28 and 30 are allowed. As per the USPTO patent Trial and Appeal Board, the prior art does not teach or fairly suggest a vaccine composition comprising an immunologically effective amount of a recombinant fibrinogen binding-deficient mutant of staphylococcal clumping factor A (ClfA)or a fragment thereof dispersed or emulsified in a saline solution and/or pharmaceutically acceptable adjuvant for injection, said fragment comprising at least amino acid residues 221 to 531 of the fibrinogen binding region, wherein the recombinant fibrinogen binding-deficient mutant of staphylococcal ClfA or fragment thereof has at least one amino acid residue substitution or deletion at amino acid residue Ala254, Tyr256, Pro336, Tyr338, Ile387, Lys389, Glu526 and/or Val527, said recombinant fibrinogen binding-deficient mutant of staphylococcal ClfA or fragment thereof having reduced ability or lacking the ability to non-covalently bind fibrinogen and stimulating a greater antibody immune response than a wild type ClfA protein.

8.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645